Citation Nr: 1027247	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  10-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for multiple myeloma, to 
include due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, General Attorney


INTRODUCTION

The Veteran had active service from September 1954 to September 
1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran in the instant case has elected to participate in the 
Expedited Claims Adjudication (ECA) Initiative.  See ECA 
Agreement and Waiver of Rights, dated June 27, 2009.  The ECA is 
a pilot program designed to expedite the processing of claims and 
appeals by obtaining claimants' waivers of certain statutory and 
regulatory response periods, and by utilizing the Board's 
statutory authority to pre-screen cases to determine the adequacy 
of the record for decisional purposes.  The case has been 
processed under regulations governing the ECA.  See 38 C.F.R. §§ 
20.1500-20.1510 (2009).  


REMAND


A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that there is additional evidentiary 
development that needs to be done.

The Veteran asserts that he has multiple myeloma, as a result of 
exposure to herbicides during service in Vietnam.  The Board 
notes that in an October 2009 Notice of Disagreement (NOD), the 
Veteran stated that he served in Vietnam in 1969.

In actuality, the Veteran was stationed at a base in Udorn, 
Thailand.  The record demonstrates he flew many combat missions 
over Vietnam.  However, this is not sufficient to demonstrate 
exposure to herbicides.  See VAOPGCPREC 7-93 (holding that 
service in Vietnam, for purposes of application of the 
presumption of exposure to herbicides, does not include service 
of a veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace).        

With respect to the Veteran's allegations of being physically 
present in Vietnam, the Veteran alleges that he stepped foot in 
Vietnam when his plane landed there on several occasions.  
Specifically, he alleges that he was in Da Nang, Vietnam on a 
layover on a flight between his base in Thailand and Jungle 
Survivor School in the Philippines.  In support of this 
contention the Board observes that the record contains a 
Certificate of Training dated in November 1969 reflecting 
attendance and completion of the PACAF Jungle Survival School.  
He also contends that he stepped foot in Vietnam during a layover 
in Da Nang when flying from the United States to his base in 
Thailand.

The RO obtained the Veteran's service personnel records, but they 
do not speak directly to the salient issue of whether the Veteran 
was actually physically present in Vietnam during any layovers.
 
Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, the case is 
REMANDED for the following action:

The RO/AMC should obtain and associate with 
the claims file any individual or unit 
records that relate to the Veteran's travel 
orders, training, and temporary duty 
assignments from June 1969 to December 1969, 
specifically any records showing the 
Veteran's physical presence in Vietnam, to 
specifically include a layover in Da Nang en 
route to the PACAF Jungle Survival School.  
These records should include, but are not 
limited to, temporary duty orders, personnel 
records, unit records, transit orders, 
administrative remarks, and any morning 
reports.  These records should be obtained 
from any appropriate agencies including, but 
not limited to, the National Personnel Record 
Center (NPRC) and the Department of the Air 
Force.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

